Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

NOTE: two set of application papers, including two set of claims have been received on two different days.  In light to Preliminary Amendment it is presumed that not the documents received on 9/3/19 but the newer set received on 7/10/20 is to be examined. However, it is noted that in the future prosecution, any set of claims should be clearly marked as previously presented or currently amended according to any changes or their luck of.  Unmarked set of claims will be treated as non-responsive amendment.

Information Disclosure Statement
The examiner reviewed IDS document(s) on 9/3/19, carefully considering the art cited within the document(s).

Claims 1-20 have been examined.
Claim Objections
Claim 10 is objected because the claim ends with semicolon and not colon. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 10-16 are rejected are/is directed to non-statutory subject matter.   This is because while claims are directed toward a storage media, the specification does not limit the term to only statutory subject matter.  The specification merely offers examples of different media (e.g. para 32 of the corresponding USPUB 20210067509) and limits only the specific type of media (“memory”) to only statutory subject matter (excludes transitory medium such as a carrier signal, see para 33).
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
The claims recite the term “personal unclonable function (PUF) value” and a skilled in the art of computing would readily appreciate that essentially anything can be “cloned” (duplicated).  The examiner consulted applicant’s specification but with the exception of elaborating on generating a personal unclonable function (e.g. Fig. 2), which appears to be merely biometric data verification, the examiner was unable to find any teaching of how applicant generating a personal unclonable function (PUF) value is done, especially in the context of the term “unclonable”.  The specification provides little guidance how PUF value is generated.  The closest recitation suggests that the PUF could be a hash value of biometric data (e.g. para 17).  However, while using the term “unclonable”, the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.
Claims 4, 14 and 19 are even narrower, requiring the PUF value being generated based on at least two of the biometric data of the user, especially given the fact that the value is compared to the user’s benchmark to identify the user’s identity.  Similarly to discussion above, the specification provides little guidance how PUF value is generated based on at least two of the biometric data of the user.  
Appropriate correction/clarification is required.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the term “personal unclonable function (PUF) value” and although applicant is permitted acts as his or her own lexicographer the term “unclonable” has a particular meaning and given the fact that in the art computing essentially anything can be “cloned” it is not clear what are the metes and bounds of the term.  Any relevant language appears to refer to biometric data verification.
For the purpose of the initial prosecution, the limitation is treated as best understood; however, the appropriate correction/clarification is required.
Omiting the term “”unclonable function” term” (leaving “personal value”) would overcome the rejection.
Claim 1 requires a system comprising data collection device(s) and a mobile device.  The claim articulates the mobile device but there is no connection between the biometric data collection device(s) and the mobile device. The limitation discusses the connection between the mobile device and “the biometric data collection objects” but there is luck of the antecedent basis and it is not clear whether the “objects” 
Looking at claim 17, it appears that the “objects” should read “devices” but the dependent and last claim 20 also refers to “the …objects”.
Applicant should ensure the consistency of the language.  For example, if applicant was to substitute the term “device” with the term “object” (as it is presented in claims 10-17), such “convention” should be kept through entire set of claims.  If applicant attempted to keep two different elements, the claim should articulate the connection between these elements for the metes and bounds of the claims to be clearly understood.  Lastly, applicant should ensure the proper antecedent bases for all the terms.
For the purpose of the initial examination the term “object” and “devices” are treated as the same, equivalent entities.
Lastly, claims 18-20 are not clear.  Claim 18 depends on itself but judging by the corresponding set of claims 1-16, it appears that claim 18 should be dependent on claim 17.  According to the similar mapping, it appears that claims 19-20 has been indicated as depending on claim 18 because it was assumed that claim 18 was an independent claim.  However, the independent claim is claim 17 not 18.  
In other words, judging by overall structure of the pending claims, it appears that the claim 18-20 should depend on claim 17.  However, applicant should correct these typographical errors or clarify the intended use of numbers.
Appropriate correction/clarification is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10 and 17 are rejected under 35 U.S.C. 102(a) as anticipated by or Imura (USPN 7949881).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5, 10, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (USPUB 20150278498) in view of Imura (USPN 7949881) or, in alternative in view of Golic (USPN 8312291).
As per claims 1, 10 and 17, Hong teaches a system using one or more processors and memory executing encoding instructions (see Fig. 2A and the associated text) comprising one or more biometric data collection devices (mobile terminal 300); and a mobile device (mobile terminal 100) configured to: store one or more user identification data (a specific pattern of the previously register user information to be compared with the received biometric signal, e.g. para 198);  receive a request for user verification (terminal 100 receives request for user authentication from the external server 50, para 56, 187-189); request user's biometric data from one or more of the biometric data collection objects;  and verify the user's identity by comparing the a personal unclonable function (PUF) value to the user's PUF benchmark (terminal 100 transmit a signal to terminal 300 and in response receives 
Hong does not expressly discusses generating the PUF value based on combination of at least one of the user identification data and the user's biometric data.  However, such solution would have been obvious to a skilled in the art as illustrated by Imura (CPU generates a biometric parameter on the basis of the biometric information provided by the user, 7/23-30) or Golic (see generated hash from the biometric data compared with the previously stored hash, Fig. 1 with the associated text check).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known solution into Hong’s teaching given the predictable benefit of user’s authentication, as well as security and privacy.
The set of computing instructions generating the PUF value meets the limitation of password-less login module.
As per claims 3, 5, 12-13, 15 and 18 not only Hong expressly teaches devices such as a phone (para 51) and glasses, watch, etc. (e.g. para 8, 193), biometric data being retina, heart rate, etc. (para 178-180) and communication between the device and the one or more of the biometric data collection objects using Bluetooth or WiFi (para 55), but using any particular device, biometric data or communication method would have been merely an obvious variant not functionally affecting the invention but merely a design choice offering the predictable benefit of customization.  
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Imura/Golic, and further in view of Brown (USPUB 20020174180).
Hong teaches the mobile device that is phone communicating with the third party device (para 51 and 61, for example) but does not teach synchronizing the third party device with the mobile device in response to verification of the user's identity.  However, such solution would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by Brown (para 67 and 138) given the predictable benefit of data communication storage.  Similarly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to includes/substitute known techniques of authentication as taught by Hong as modified into Brown’s invention given the predictable benefit of increased security.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Imura/Golic, and further in view of Brown (USPUB 20020174180) and Riggins (USPN 6766454).
Hong as modified teaches the mobile device that is phone communicating with the third party device wirelessly or via a USB cable (para 51 and 61, for example) but fails to teach synchronizing the PUF with the third party device.  However, Riggins suggests such solution (col. 2 lines 40-44).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known solution as taught by Riggins into Hong’s as modified invention given the predictable benefit of authentication.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Imura/Golic, and further in view of Whitmore (USPN 8620666).
Hong as modified teaching has been discussed above.
Hong as modified does not, but in the related art, Whitmore (USPN 8620666) suggest requesting updated biometric data from the one or more of the biometric data collection objects in response to determining that existing biometric data is older than at least a predetermined amount of time (col. 8 lines 25-42).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known solution as taught by Whitmore’s teaching into Hong’s as modified invention given the benefit of increased security.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Imura/Golic, and further in view of Morris (USPUB 20130318359).
Hong as modified teaches storing biometric data about the user as discussed above. 
Hong as modified does not, but in the related art Morris teaches the concept of storing the received and verified updated biometric data (para 61).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known solution of updating biometric data given the benefit of data correctness and security.  The process of updating biometric data would precede verifying user identity involving generating the PUF.
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (USPUB 20150278498) in view of Golic (USPN 8312291).
Hong in view of Golic teaches generating the PUF value as discussed above and Golic suggests generating PUF value based on at least two of the biometric data of the user (e.g. Abstract and 6/31-39, for example).  See motivation to combine above.


Conclusion

Claim 8 overcame the art of record.

Additional pertinent art: Baca (USPUB 20160162671) teaches using generating a single combined biometric indicator from multiple biometric data used in access authentication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).